United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Executrix for the Estate of J.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT,
Drakesboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2149
Issued: July 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2008 appellant, through counsel, filed a timely appeal of a May 13, 2008
merit decision of an Office of Workers’ Compensation Programs’ hearing representative who
found that the employee did not sustain an injury in the performance of duty. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that the employee sustained a pulmonary
condition in the performance of duty.
FACTUAL HISTORY
On September 13, 2005 the employee, then a 73-year-old shift operator, filed an
occupational disease claim.1 On June 23, 2005 he first became aware of his pneumoconiosis and
1

The employee retired from the employing establishment in September 1986. It appears that he died prior to the
filing of the current Board appeal. On April 13, 2009 appellant was appointed executrix of the employee’s estate.

asbestosis conditions upon reviewing a chest x-ray report obtained for Dr. Glen A. Baker, Jr., an
attending Board-certified internist specializing in pulmonary diseases and a B-reader.
By letter dated October 5, 2006, the Office advised the employee that the evidence
submitted was insufficient to establish his claim. It addressed the additional factual and medical
evidence he needed to submit. The Office requested a rationalized medical report from an
attending physician which described his symptoms, results of examination and tests, diagnosis,
treatment provided, the effect of treatment and opinion with medical reasons on whether
exposure or incidents in the employee’s federal employment contributed to his condition. It also
requested that the employing establishment respond to the employee’s claim and provide
exposure data, including air sample surveys or statements of the type of asbestos exposure,
frequency, degree and duration for each job held. The Office also requested pertinent dispensary
records, including relevant laboratory test results and any chest x-ray reports.
On August 18, 2005 Dr. Baker stated that pulmonary function studies revealed
Ghon Complex in the left lung. In an August 22, 2005 report, he reviewed a history of the
employee’s employment exposure to chemicals, including asbestos, cigarette smoking and
family background. On physical examination, Dr. Baker reported essentially normal findings.
On x-ray examination of the chest, he reported possible pleural plaque overlying the left seventh
rib. Dr. Baker stated that prebronchodilator testing demonstrated a forced vital capacity (FVC)
of 68 percent of the predicted amount and forced expiratory volume (FEV1) of 68 percent of the
predicted amount. Post-bronchodilator testing revealed a FVC of 72 percent of the predicted
amount and a FEV1 of 73 percent of the predicted amount. Dr. Baker stated that the FVC and
FEV1 improved by five percent and seven percent respectively. He related that this was an
insignificant degree of improvement in the employee’s pulmonary function studies. Dr. Baker
found that the baseline and post-bronchodilator studies demonstrated a mild restrictive defect.
He stated that there was no significant improvement following administration of the
bronchodilators.
Dr. Baker diagnosed pleural plaque on the left lung that was probably secondary to
asbestos with a long history of asbestos exposure. He also diagnosed mild restrictive defect with
no significant improvement following bronchodilators and mild bronchitis.
Dr. Baker
determined that the employee sustained a Class II impairment, noting that the FEV1 and/or FVC
was between 60 percent and 79 percent of the predicted amount based on Table 5-12 on page
107 of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides) (5th ed. 2001). He stated that, if indeed the employee sustained pleural plaque
and pleural asbestosis, then he should have no further exposure to any type of substance that may
contain asbestos since his condition could worsen. Dr. Baker recommended that appellant stop
smoking as it could increase his risk for lung cancer. He recommended a computerized
tomography (CT) scan to rule out the presence of pleural plaque in the left lung or other plaques
not seen on a regular chest x-ray. Dr. Baker stated that a chest x-ray demonstrated calcified hilar
nodes with calcified areas peripheral to the nodes, which suggested an old Ghon Complex, which
suggested the possibility of old tuberculosis.
The employing establishment submitted dispensary records dated August 30, 1954 to
June 11, 1987. In a July 5, 2006 report, Dr. Gary W. Daniel, a Board-certified family
practitioner, noted that the employee had a history of hearing loss, obesity, cigarette and cigar

2

smoking, pneumonia, bronchitis, chronic colds and sore throat, pneumothorax, allergies, bilateral
knee replacements and prostate cancer.
By letter dated April 3, 2007, the Office referred the employee, together with a statement
of accepted facts, the case record and a list of questions to be addressed, to Dr. Kenneth C.
Anderson, Board-certified in pulmonary disease, for a second opinion medical examination.
In an April 24, 2007 report, Dr. Anderson noted the employee’s symptoms which
included daily cough with no mucus and wheezing, dyspnea with exertion when he walked and
occasional chest tightness. He reviewed a history of smoking 1 to 1½ packs of cigarettes per day
for 15 to 20 years. On physical examination, Dr. Anderson reported moist mucus membranes, a
large tongue, midline trachea and narrowing of the lateral pharyngeal sidewalls. Regarding the
lungs, he stated that the employee’s respirations were not labored with crackles in the bases.
Dr. Anderson stated that pulmonary function studies revealed a FVC of 2.98 or 64 percent of the
predicted amount, FEV1 of 2.32 or 68 percent of the predicted amount and FEV1/FVC of 78. He
related that the employee’s cough and dyspnea on exertion with pulmonary function testing
suggested a restricted ventilatory defect that dated back to 1985 and 1987 when pulmonary
function tests were performed at the employing establishment and to Dr. Baker’s August 18,
2005 pulmonary function test. Although pulmonary restriction was suggested, the employee’s
uncorrected diffusion capacity of carbon monoxide was within normal limits. Dr. Anderson
noted that no arterial blood gases were performed. Also, no lung volumes were performed due to
the employee’s inability to bend his right knee to adequately close the door on the pulmonary
function test machines to perform a plasmography. Dr. Anderson noted the employee’s history
of tobacco abuse. He stated that all the pulmonary function tests reviewed did not appear to
show significant obstructive lung disease. Dr. Anderson reported an abnormal chest x-ray which
demonstrated findings that suggested Category 1 pneumoconiosis in the middle and lower lung
fields and pleural plaques bilaterally.
Dr. Anderson found that the employee sustained dyspnea. He opined that the chest x-ray
suggested abnormalities that could be consistent with asbestosis, as well as asbestos-related
pleural disease. Dr. Anderson advised that the pulmonary function tests had been abnormal since
1985, which suggested a restriction. However, the diffusion capacity of carbon monoxide was
normal which did not indicate that the employee sustained any significant asbestosis.
Dr. Anderson related that chest x-rays were unreliable in documenting the true extent of
asbestos-related pleural disease and recommended a CT scan of the chest with high resolution.
He concluded that, if the CT scan was not remarkable, then the employee’s restrictive lung
defect was not secondary to asbestosis. Dr. Anderson concluded that the true extent of possible
asbestos-related pleural disease could be definitely outlined.
On May 23, 2007 Dr. John R. Bies, Board-certified in occupational medicine, performed
a chest CT scan. He found a small noncalcified right lower lobe pulmonary nodule measuring
0.7 centimeters (cm) by 0.5 cm. Dr. Bies also found a focal atherosclerotic calcification
proximal to the left ascending distal (LAD) coronary artery and mild splenomegaly. He
suggested a follow-up CT scan in six weeks to three months to assure stability.
In a June 18, 2007 supplemental report, Dr. Anderson reviewed the May 23, 2007 CT
scan. He stated that there were no findings consistent with asbestosis or asbestos-related pleural

3

disease. Therefore, the employee did not have asbestos or asbestos-related pleural disease. As
the pulmonary function tests had been relatively stable since 1985 with normal carbon monoxide
diffusion capacity, Dr. Anderson was not convinced that a significant pulmonary impairment was
present. He noted that the CT scan identified two abnormalities: a five millimeter (mm) by
seven mm noncalcified nodule in the right lower lobe and calcification of the proximal LAD
coronary artery. However, these abnormalities were not related to the employee’s federal
employment. Although the employee had decreased FVC and FEV1 values which appeared to be
restrictive in nature, a total lung capacity evaluation could not be performed due to the inability
to close the door on the plethysmograph. Dr. Anderson opined that, based on the normal CT
scan of the chest and normal diffusion capacity of carbon monoxide, the employee did not have
any significant asbestosis or asbestos-related pleural disease. He found that the employee did not
sustain a pulmonary impairment causally related to his federal employment.
By decision dated July 6, 2007, the Office denied the employee’s claim. It found that
Dr. Anderson’s April 24, 2007 report constituted the weight of the medical opinion evidence and
established that the claimed lung condition was not caused by the employee’s accepted workrelated asbestos exposure.
By letter dated July 24, 2007, the employee, through counsel, requested an oral hearing
before an Office hearing representative. On December 26, 2007 Dr. Matthew A. Vuskovich,
Board-certified in occupational medicine, reviewed the May 23, 2007 CT scan. He found that
upper lung appearances consistent with simple coal workers’ pneumoconiosis. Dr. Vuskovich
stated that in contrast to the ILO (International Classification of Radiographs of Pneumoconiosis)
classification system for posterior-anterior x-ray images, a CT scan standardized classification
system had not been developed. He found that it was not possible to classify the demonstrated
lung appearances.
By decision dated May 13, 2008, an Office hearing representative affirmed the July 6,
2007 decision. The hearing representative found that the employee’s lung condition was not
causally related to his accepted exposure to asbestos based on Dr. Anderson’s April 24, 2007
report.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by his employment is
sufficient to establish a causal relationship.6
ANALYSIS
The Board finds that appellant has failed to establish a causal relationship between the
employee’s pulmonary condition and his accepted employment-related asbestos exposure.
The employing establishment’s dispensary records covering the period August 30, 1954
to June 11, 1987 and Dr. Daniel’s July 5, 2006 report note that the employee had a history of
hearing loss, obesity, cigarette and cigar smoking, pneumonia, bronchitis, chronic colds and sore
throat, pneumothorax, allergies, bilateral knee replacements and prostate cancer. Neither the
dispensary records nor Dr. Daniel addressed whether the diagnosed conditions were caused by
the employee’s accepted asbestos exposure. The Board finds that this evidence is insufficient to
establish appellant’s burden of proof.
Dr. Baker’s August 22, 2005 report stated that the employee had a Ghon Complex in the
left lung “probably” secondary to a long history of work-related asbestos exposure and mild
restrictive defect. He determined that the employee sustained a Class II impairment and
bronchitis based on pulmonary function studies results (A.M.A., Guides 107, Table 5-12). The
Board finds that Dr. Baker’s opinion regarding the causal relationship between the employee’s
pulmonary condition and his asbestos exposure is speculative and equivocal in nature and of
4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

5

diminish probative value.7 Dr. Baker noted that additional diagnostic testing was required to rule
out the presence of a pleural plaque. He did not provide adequate medical rationale in support of
his opinion on counsel reaction. Dr. Baker did not sufficiently explain how the employee’s
employment-related asbestos exposure caused or contributed to a definite pulmonary condition.
The Board finds that the report of Dr. Baker is insufficient to establish that the employee
sustained a pulmonary condition causally related to the accepted employment factor.
In an April 24, 2007 report, Dr. Anderson, an Office referral physician, reviewed the
history of the employee’s work-related asbestos exposure. He provided his findings on physical
examination which included moist mucus membranes, a large tongue, midline trachea and
narrowing of the lateral pharyngeal sidewalls. Regarding the lungs, Dr. Anderson noted that the
employee’s respirations were not labored with crackles in the bases. He stated that pulmonary
function studies revealed demonstrated a FVC of 2.98 or 64 percent of the predicted amount,
FEV1 of 2.32 or 68 percent of the predicted amount and FEV1/FVC of 78. Dr. Anderson related
that the employee’s cough and dyspnea on exertion on pulmonary function testing suggested a
restricted ventilatory defect that dated back to the employing establishment’s 1985 and 1987
pulmonary function tests and to Dr. Baker’s August 18, 2005 pulmonary function test. However,
the employee’s uncorrected diffusion capacity of carbon monoxide was within normal limits. He
noted that no arterial blood gases and lung volumes were performed due to the employee’s
inability to bend his right knee to adequately close the door on the pulmonary function test
machines to perform a plasmography. Noting the employee’s tobacco abuse, Dr. Anderson
stated that all the reviewed pulmonary function tests did not appear to show significant
obstructive lung disease. He diagnosed Category 1 pneumoconiosis in the middle and lower
lung fields pleural plaques bilaterally based on a chest x-ray. Dr. Anderson did not state that the
diagnosed condition was caused by the employee’s work-related asbestos exposure.
Dr. Anderson opined that the employee sustained dyspnea. He stated that the chest x-ray
suggested abnormalities that could be consistent with asbestosis, as well as, asbestos-related
pleural disease. Dr. Anderson stated that the pulmonary function tests had been abnormal since
1985 which suggested a restriction. He recommended a chest CT scan as chest x-rays were
unreliable in documenting the true extent of asbestos-related pleural disease.
In a June 18, 2007 supplemental report, Dr. Anderson opined that the employee did not
sustain asbestosis or asbestos-related pleural disease based on the May 23, 2007 CT scan and
normal diffusion capacity for carbon monoxide. He was not convinced that any significant
pulmonary impairment was present due to the normal carbon monoxide diffusion capacity.
Dr. Anderson opined that the five mm by seven mm noncalcified nodule in the right lower lobe
and calcification of the proximal LAD coronary artery were abnormalities not causally related to
the employee’s employment. Although the employee had decreased FVC and FEV1 values,
which appeared to be restrictive in nature, a total lung capacity evaluation could not be
performed due to the inability to close the door on the plethysmograph. Dr. Anderson concluded
that the employee did not sustain a pulmonary impairment causally related to his federal
employment.
7

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); D.D., 57 ECAB 734 (2006);
Cecelia M. Corley, 56 ECAB 662 (2005).

6

Similarly, Dr. Vuskovich’s December 26, 2007 report is insufficient to establish
appellant’s claim. He stated that the May 23, 2007 CT scan demonstrated upper lung
appearances consistent with simple coal workers’ pneumoconiosis, although it was not possible
to classify the demonstrated lung appearances in the absence of a CT scan standardized
classification system. Dr. Vuskovich did not address whether the employee’s condition was
caused by the accepted work-related asbestos exposure. The Board finds that his report is
insufficient to meet appellant’s burden of proof.
The Board finds that Dr. Anderson’s opinion is sufficiently well rationalized and based
upon a proper factual background such that it is the weight of the evidence on the issue of
whether the employee sustained a lung condition causally related to his federal employment.
The Board has noted that in assessing medical evidence the weight of such evidence is
determined by its reliability, its probative value and its convincing quality and the factors which
enter in such an evaluation include the opportunity for and thoroughness of examination, the
accuracy and completeness of the physician’s knowledge of the facts and medical history, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.8 Dr. Anderson’s opinion is of such reliability, probative value and convincing quality.
He extensively detailed the employee’s factual and medical history and reported the findings
based on his review of the employee’s medical records and diagnostic testing. Dr. Anderson
provided a proper analysis of the factual and medical history and objective test of record. His
conclusions regarding the employee’s condition are based on a thorough review of the medical
evidence.
The Board finds that appellant has not established that the employee’s lung condition was
causally related to his asbestos exposure. Appellant did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that the employee sustained a
pulmonary condition in the performance of duty.

8

See Ann C. Leanza, 48 ECAB 115 (1996).

7

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

